Citation Nr: 0909907	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  08-31 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for residuals of a left ankle injury (degenerative 
arthritis, and excision of bone spur of the left anterior 
talus).

2.  Entitlement to an increased rating in excess of 10 
percent for a left wrist strain with arthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 
1970.

This matter comes before the Board of Veterans' of Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In January 2009, the Veteran testified at a Board personal 
hearing in Washington, DC (referred to as a Central Office 
hearing) before the undersigned Acting Veterans Law Judge.  A 
copy of the hearing transcript is associated with the claims 
file.

A November 2006 VA treatment record noted that the Veteran 
has refiled for service connection for carpal tunnel 
syndrome.  A liberal reading of the record appears to have 
reasonably raised the issue of entitlement to service 
connection for carpal tunnel syndrome.  See, e.g., Hodge v. 
West, 155 F.3d 1356, 1362-63 (Fed. Cir. 1998) (VA must 
develop all potential claims raised by the evidence, 
regardless of how the claim is identified); (see also January 
2009 Hearing Transcript, p. 19).  Additionally, the Veteran's 
representative raised an issue of entitlement to a separate 
evaluation for neuropathy of the left foot.  (See January 
2009 Hearing Transcript, p. 2).  In light of the foregoing, 
and the fact that there is no indication in the record that 
the claims for service connection for carpal tunnel syndrome 
or entitlement to a separate rating for neuropathy of the 
left foot have been developed or adjudicated by the RO, these 
matters are referred to the RO for appropriate consideration.



FINDINGS OF FACT

1.  The Veteran's residuals of a left ankle injury have for 
the period of increased rating claim from March 20, 2007 
resulted in dorsiflexion of 0 to 15 degrees, plantar flexion 
of 0 to 45 degrees, with pain that results in additional 
limitation of motion and function that more nearly 
approximates ankylosis of the left ankle in dorsiflexion 
between 0 degrees and 10 degrees.

2.  The Veteran's service-connected left wrist strain with 
arthritis has for the period of claim been productive of 
active range of motion of 70 degrees of extension and 45 
degrees of flexion and passive range of motion of 80 degrees 
of extension and flexion, and has not for any period 
manifested limitation of motion or function that more nearly 
approximates ankylosis of the left wrist.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 30 percent rating for residuals of left ankle 
injury have been met from March 20, 2007.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010-
5270 (2008). 

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a fracture of the left wrist 
with osteoarthritis have not been met for any period of 
claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003-5215 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimants 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Veteran was provided VCAA notice 
in June 2007, prior to the adjudication of his claims in the 
December 2007 rating decision at issue, and subsequently in a 
May 2008 letter, which was followed by an August 2008 
readjudication in a supplemental statement of the case.  The 
June 2007 VCAA letter generally summarized the evidence 
needed to substantiate the claims and VA's duty to assist, 
and generally indicated the evidence that the Veteran was 
expected to provide, including the information needed to 
obtain both his private and VA medical treatment records.  
The May 2008 notice letter specifically provided the 
diagnostic criteria under which the claims are rated, its 
application should an increase in disability be found, and 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask VA to obtain) to support his 
claims for increased compensation.  In addition, at the 
personal hearing, the Veteran was specifically asked about, 
and testified to, symptoms and impairments of function that 
would warrant higher disability ratings under the relevant 
rating criteria.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Board finds that all relevant evidence necessary to 
decide the issues on appeal have been identified and 
obtained.  The evidence of record includes VA examination 
reports, VA medical records, private medical records and 
statements from the Veteran and his representative.  The 
Veteran was afforded a VA examination in July 2007.  The 
Veteran has entered written statements in support of his 
claims for increased rating, and has testified at a Board 
personal hearing in January 2009 with the assistance of his 
representative.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims have been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Increased Rating Law and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. VA regulations require that 
disability evaluations be based upon the most complete 
evaluation of the condition that can be feasibly constructed 
with interpretation of examination reports, in light of the 
whole history, so as to reflect all elements of the 
disability.  Medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  
Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion.  Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of 
motion, and atrophy.  Painful motion with the joint or 
periarticular pathology, which produces disability, warrants 
the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).
	
Moreover, pertinent regulations do not require that all cases 
show all findings specified in the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question that arises as to which evaluation to apply, the 
higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, 
the lower rating is for assignment.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.
	
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Rating Residuals of Left Ankle Injury

The Veteran's service-connected residuals of a left ankle 
injury has been evaluated under Diagnostic Codes 5010-5271, 
as 20 percent disabling, effective from March 10, 1999.  The 
service-connected residuals include arthritis and status post 
bone spur excision.  

In May 2007, the Veteran filed a claim for increased rating 
in excess of 20 percent.  He contends that his left ankle 
disability has increased in severity, including due to 
surgery.  Through his representative, he contends that he has 
limitation of motion of the left ankle that, due to limiting 
factors such as pain, more nearly approximates ankylosis of 
the left ankle as required for a 30 percent rating under 
Diagnostic Code 5270.  

Even where, as here, arthritis due to trauma has been 
established as part of the service-connected disability, the 
rating is still based on limitation of motion of the left 
ankle injury.  Diagnostic Code 5010 provides that arthritis 
due to trauma, substantiated by X-ray findings, will be rated 
as degenerative arthritis. 38 C.F.R. § 4.71a.  Degenerative 
arthritis, in turn, is rated under Diagnostic Code 5003 based 
on limitation of motion of the affected joint under the 
appropriate limitation of motion code, in this Veteran's case 
Diagnostic Code 5271.  38 C.F.R. § 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5271, a 20 percent (maximum) evaluation 
is in order for marked limitation of motion.  Because the 
Veteran is already in receipt of a 20 percent rating, which 
is the maximum schedular disability rating under Diagnostic 
Code 5271, a higher disability rating is not possible under 
this rating criteria.  38 C.F.R. § 4.71a. 

For this reason, the Board has considered Diagnostic Code 
5270, which provides ratings for ankylosis of the ankle.  
Ankylosis of the ankle in planter flexion less than 30 
degrees is to be rated 20 percent disabling; ankylosis of the 
ankle in planter flexion between 30 degrees and 40 degrees, 
or in dorsiflexion between 0 degrees and 10 degrees, is to be 
rated 30 percent disabling; ankylosis of the ankle in planter 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion, or 
eversion deformity, is to be rated 40 percent disabling.  38 
C.F.R. § 4.71a.

The evidence in this case includes VA treatment records that 
reflect complaints of left leg pain.  A March 2007 VA 
treatment record reflects that the Veteran's pain was a 6 on 
a scale of 1 to 10 (10 being the worst). 

A June 2007 private medical examination from Dr. D. B. noted 
that the Veteran had an exacerbation of his lower extremity 
symptoms since the December 2007 rating decision.  He noted 
that the Veteran underwent many lower extremity surgeries, to 
include right knee femoral popliteal bypass, left iliac 
stent, pelvic arteriogram, selective left lower extremity 
arteriogram, right external iliac artery angioplasty, stent 
replacement, and left superficial femoral artery PTA.  He 
also reported that the Veteran had bilateral pain with 
prolonged walking.  Upon physical examination, the range of 
motion of the left ankle was 0 to 20 degrees.  He had soft 
tissue swelling on the medial and lateral aspects of the 
ankle.  The skin and vascular status was intact.  X-rays of 
the left ankle revealed degenerative arthritis.  The relevant 
diagnosis was left ankle degenerative arthritis with 
"residuals of left ankle injury and excision of bone spur, 
left anterior talus."  Dr. D.B. wrote that the Veteran's 
lower extremity condition had worsened, that he had 
significant peripheral vascular disease and, following the 
extensive vascular surgery, had increased difficulty in 
standing, walking, and using stairs, and was unable to walk 
over 30 feet because of severe pain in the lower extremities.  
The statement included that the Veteran's job at FedEx placed 
considerable stress on his body. 

The Veteran underwent a VA examination in July 2007.  The 
Veteran reported pain and numbness of the left ankle, and 
that his symptoms were worse when standing or walking.  He 
rated his average pain as 4 out of 10.  He stated that he 
could not walk more than one block without pain.  He did not 
report any flare-ups.  Upon physical examination, the Veteran 
had an antalgic gait on the left.  There was a well-healed 
surgical scar on the dorsal aspect of the ankle, and 
tenderness to palpation about the lateral malleolus and over 
the anterior aspect of his talus reproducing some of the 
symptoms.  The range of motion showed dorsiflexion of 0 to 15 
degrees, plantar flexion of 0 to 45 degrees, which was 
similar with passive range of motion.  The Veteran had some 
pain with range of motion, but no appreciable decrease with 
repetition.  The diagnosis included moderate ankle arthritis.  

At the January 2009 Board personal hearing, the Veteran 
testified that he had severe pain, weakness, stiffness, 
numbness, and occasional looseness of the left ankle that 
limited his left ankle range of motion and functional ability 
to stand or walk.  He reported that he had difficulty sitting 
and standing.  He testified that the left ankle, and 
associated foot pain, interfered with his work at a 
warehouse, so that the employer accommodated him by making 
him a warehouse receiver, which requires him to package 
television boxes, and allows him to sit and rest as needed; 
and that there are periods when he has flare-ups of symptoms 
for one to one and one half hours if he overexerts himself.   

The Board observes that the Veteran is already receiving a 20 
percent disability rating for the left ankle disability, 
which is the maximum rating under Diagnostic Code 5271, and 
is, likewise, the maximum rating under the potentially 
applicable Diagnostic Codes 5272, 5273 and 5274.  See 
38 C.F.R. § 4.71a.  Hence, a higher rating than 20 percent is 
not assignable under these Diagnostic Codes.

However, the Board has examined the record evidence and finds 
that the pain and weakness reported by the Veteran result in 
additional limitation of range of motion or limitation of 
function to a degree which more nearly approximates the 
criteria for a 30 percent disability rating under Diagnostic 
Code 5270, for ankylosis of the ankle.  See 38 C.F.R. §§ 
4.71a, 4.40, 4.45; see also  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board finds that the Veteran's residuals of a 
left ankle injury have for the period of increased rating 
claim from March 20, 2007 resulted in dorsiflexion of 0 to 15 
degrees, plantar flexion of 0 to 45 degrees, with pain that 
results in additional limitation of motion and function that 
more nearly approximates ankylosis of the left ankle in 
dorsiflexion between 0 degrees and 10 degrees, as required 
for a 30 percent disability rating under Diagnostic Code 
5270.  38 C.F.R. § 4.71a. 

The Board notes that VA treatment records show a history of 
treatment for various non-service-connected lower extremity 
disabilities, including right knee femoral popliteal bypass, 
left iliac stent, pelvic arteriogram, selective left lower 
extremity arteriogram, right external iliac artery 
angioplasty, stent replacement, and left superficial femoral 
artery PTA.  The Board has assessed the separate effects of 
the Veteran's service-connected and non-service-connected 
disabilities, and whether, standing alone, his service-
connected residuals of a left ankle injury would warrant a 
rating higher than 20 percent; and, finds that, standing 
alone, the disability picture for the service-connected 
residuals of a left ankle injury approximates a 30 percent 
rating.  See Mittleider v. West, 11 Vet.App. 181, 182 (1998) 
(holding that, when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern  the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability).

In addition, there is no evidence that the Veteran is 
entitled to a separate disability rating for a surgical scar 
on his ankle.  The Veteran has not complained of any symptoms 
related to his surgical scar, and the medical evidence of 
record does not contain any history, complaints, or findings 
that the scar is deep and exceeding six square inches, or is 
tender or painful, or otherwise meets the criteria for a 
separate compensable disability rating.  Accordingly, the 
preponderance of the evidence is against a separate 
disability rating for the scar on the Veteran's ankle. 

The Board concludes that there was no period during this 
appeal that a rating greater than 30 percent for the service-
connected residuals of a left ankle injury was warranted.  
The evidence does not show that for any period of increased 
rating claim the left ankle disability manifested ankylosis 
of the ankle in planter flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity, as required for 
a higher disability rating of 40 percent under Diagnostic 
Code 5270.  38 C.F.R. § 4.71a.  The Board has found that the 
Veteran in fact does not have ankylosis on pure clinical 
measures.  It is only with consideration of additional 
limitations of motion and function to which the Veteran has 
testified does the evidence show additional limitations of 
function of the left ankle that, resolving doubt in the 
Veteran's favor, even more nearly approximates ankylosis in 
dorsiflexion to warrant a 30 percent disability rating under 
Diagnostic Code 5270.  

Rating Left Wrist Strain

The Veteran's left wrist strain disability has been rated 
under Diagnostic Code 5215, which provides ratings based on 
limitation of motion of the wrist.  Under Diagnostic Code 
5215, a 10 percent rating is warranted for limitation of 
motion of the wrist (major or minor), such that dorsiflexion 
is less than 15 or palmar flexion is limited in line with the 
forearm.  A 10 percent rating is the highest disability 
rating available under Diagnostic Code 5215.  38 C.F.R. § 
4.71a. 

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees.  
Normal forearm pronation is from 0 to 80 degrees, and normal 
forearm supination is from 0 to 85 degrees.  38 C.F.R. § 
4.71, Plate I.  The diagnostic codes pertaining to impairment 
of the elbow, forearm, wrist, hand, and fingers apply 
different disability ratings based upon whether the major or 
minor arm is affected.  38 C.F.R. § 4.71a, Diagnostic Codes 
5213-5230.

Even where, as in this Veteran's case, arthritis due to 
trauma has been established as part of the service-connected 
disability, the rating is still based on limitation of motion 
of the left wrist.  Diagnostic Code 5010 provides that 
arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a. 
Degenerative arthritis, in turn, is rated under Diagnostic 
Code 5003 based on limitation of motion of the affected joint 
under the appropriate limitation-of-motion code, in this 
Veteran's case Diagnostic Code 5215.  38 C.F.R. § 4.71a.

In May 2007, the Veteran filed the currently appealed claim 
for increased rating in excess of 10 percent.  He contends 
generally that his left wrist disability has increased in 
severity, although his contention with his increased rating 
claim was that it was the (non-service-connected) carpal 
tunnel syndrome that had increased in severity.  Through his 
representative, he contends that he has limitation of motion 
of the left wrist that, due to limiting factors such as pain, 
more nearly approximates ankylosis of the left wrist as 
required for a 20 percent rating under Diagnostic Code 5214.  
38 C.F.R. § 4.71a. 

The evidence in this case includes VA treatment records that 
reflect complaints that include left wrist pain.  A November 
2006 VA treatment record noted that the Veteran had good 
strength in hands with full grip, and there was moderate 
bilateral thenar atrophy.  A March 2007 VA treatment record 
reflects that the Veteran's wrist pain was reported to be a 6 
on a scale of 1 to 10 (10 being the worst). 
	
A June 2007 private medical statement from Dr. D. B. noted 
that the repetitive motion and lifting and carrying of the 
FedEx packages aggravate his hands.  Upon physical 
examination of the bilateral hands, the Veteran had full 
flexion and extension of the digits with no snuff box 
tenderness.  X-rays of the hands and wrists revealed 
degenerative arthritic changes.  The relevant diagnosis was 
degenerative arthritis.

The Veteran underwent a VA examination in July 2007.  The 
Veteran reported pain that radiated to his fingers that was 
worse while moving his hands.  The Veteran reported receiving 
steroid injections and night splints for his wrist, but that 
they did not provide any significant relief.  Upon physical 
examination, the Veteran's left wrist skin was intact with no 
erythema or effusion about the left wrist.  The Veteran was 
tender to palpation over his first extensor compartment, and 
the active range of motion was 70 degrees of extension and 45 
degrees of flexion.  The passive range of motion was 80 
degrees of extension and flexion.  There was pain with range 
of motion, but no appreciable decrease of range of motion 
with repetition.  X-rays of the left wrist showed 
degenerative changes at the DRUJ moderate.  There were no 
fractures, dislocations, or boney abnormalities noted.  The 
relevant diagnosis was moderate DRUJ arthritis.  The VA 
examiner noted that there was pain on range of motion testing 
of the wrist, and that it was conceivable that pain could 
further limit function as described particularly after 
repetitive use.  

At the January 2009 Board personal hearing, the Veteran 
testified that he had left wrist pain; that he could not 
bend, turn, or twist his wrist; and that he worked as a 
warehouse receiver, which required him to package television 
boxes, for which he primarily used his right hand.
 
After a review of all the evidence, including the Veteran's 
lay statements and personal hearing testimony, the Board 
finds that the weight of the evidence shows that the Veteran 
has for the period of claim been able to dorsiflex and 
plantar flex the left wrist, and has radial and ulnar 
deviation of the left wrist, and that for no period of the 
claim has the Veteran's left wrist disability more nearly 
approximated ankylosis of the left wrist, as required for a 
higher disability rating of 20 percent under Diagnostic Code 
5215.  Diagnostic Code 5215 provides that limitation of 
dorsiflexion of the major wrist less than 15 degrees, and 
palmar flexion limited in line with forearm, warrant only a 
10 percent rating.  38 C.F.R. § 4.71a.  Regardless, because 
10 percent is the maximum schedular disability rating for 
limitation of motion of the wrist provided under Diagnostic 
Code 5215, and the Veteran is already rating 10 percent for 
the left wrist disability, a higher rating than 10 percent is 
not possible under the criteria for rating based on 
limitation of motion of the left wrist.  38 C.F.R. § 4.71a.
 
The Court has stressed that, in evaluating diseases of the 
joints, VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, 
where the Veteran is already receiving the maximum rating 
assignable on the basis of range of motion, as in this case, 
consideration of the provisions of DeLuca is not required.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Regardless, the Board recognizes that pain or weakness may 
result in additional functional limitation, and the Board has 
noted the Veteran's subjective complaints of left wrist pain 
with activity.  Even considering additional limitation of 
motion and function due to such factors as weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time, 
however, the evidence does not demonstrate that the pain 
reported by the Veteran or weakness results in additional 
limitation of range of motion or limitation of function to a 
degree which more nearly approximates ankylosis of the left 
wrist in a favorable position in 20 degrees to 30 degrees in 
dorsiflexion, as required for a 20 percent disability rating 
under Diagnostic Code 5214.  Therefore, a higher rating of 20 
percent under Diagnostic Code 5214 for ankylosis of the wrist 
is not warranted for any period of increased rating claim.  

The Board notes that VA treatment records show a history of 
treatment for non-service-connected carpal tunnel syndrome.  
Such symptoms may not be considered in assigning a rating for 
the Veteran's service-connected left wrist strain with 
arthritis.  To use such non-service-connected symptomatology 
(carpal tunnel syndrome) to rating the service-connected 
disability (strain with arthritis) would violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14 (the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided).  The Board has assessed the separate effects 
of the Veteran's service-connected and nonservice-connected 
disabilities, and whether, standing alone, his service-
connected left wrist strain with arthritis would warrant a 
rating higher than 10 percent; and, finds that, standing 
alone, the disability picture for the service-connected 
residuals of a left wrist strain approximates a 10 percent 
rating.  See Mittleider v. West, 11 Vet.App. 181, 182 (1998) 
(holding that, when a claimant has both service-connected and 
non-service-connected disabilities, the Board must attempt to 
discern  the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability). 

For these reasons, the Board concludes that there was no 
period during this appeal that a rating greater than 10 
percent for service-connected left wrist strain was 
warranted.  Hart, supra.  After weighing all the lay and 
medical evidence, and considering additional limitations of 
motion due to reported orthopedic factors, the Board finds 
that a preponderance of the evidence is against a rating in 
excess of 10 percent for service-connected residuals of a 
fracture of the left wrist with osteoarthritis have not been 
met for any period of claim.  38 C.F.R. §§ 4.3, 4.7. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent hospitalization for either disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned ratings.  The schedular 
rating criteria for these disabilities specifically include 
limitation of motion, and contemplate such limitations of 
motion or function (including ankylosis) due to such factors 
as pain, tenderness, stiffness, weakness, instability, 
incoordination, fatigability with repetitive use, and 
including during periods of flare-ups of such symptoms.  In 
sum, there is no indication in the record that the average 
industrial impairment from either disability would be in 
excess of that contemplated by the assigned rating, 
especially in this case where the Veteran has 


specifically testified that there has been some accommodation 
but he is able to function in his employment as a warehouse 
receiver.  Therefore, the Board has concluded that referral 
of this case for extra-schedular consideration is not in 
order.
	

ORDER

An increased rating of 30 percent for residuals of a left 
ankle injury (degenerative arthritis and excision of bone 
spur of the left anterior talus), for the period of increased 
rating claim from March 20, 2007, is granted. 

An increased rating in excess of 10 percent for a left wrist 
strain with arthritis is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


